Exhibit 10.2
HARVEST NATURAL RESOURCES
2010 LONG TERM INCENTIVE PLAN
Employee Restricted Stock Award Agreement
          This Restricted Stock Award Agreement (this “Agreement”) is made at
Houston, Texas, USA, effective as of «Grant_Date» (the “Grant Date”), by and
between HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name»
«Last_Name» (the “Grantee”).
          It is hereby agreed as follows:

1.   Grant of Restricted Stock; Consideration. The Company has granted (the
“Grant”), pursuant to Article VII of the Harvest Natural Resources 2010 Long
Term Incentive Plan (the “Plan”), to the Grantee on the Grant Date
«Restricted_Stock_Grant» shares of the Company’s Common Stock, par value $0.01
per share (the “Restricted Shares”), subject to the terms of this Agreement and
the Plan.       The Grantee shall not be required to pay any consideration for
the Grant, except for his agreement to serve as an employee of the Company or
any Affiliate and other agreements set forth herein.   2.   Incorporation of
Plan by Reference. The Grant has been granted to the Grantee under the Plan, a
copy of which has been previously made available to the Grantee. All of the
terms, conditions, and other provisions of the Plan are hereby incorporated by
reference into this Agreement. Capitalized terms that are not otherwise defined
in this Agreement shall have the meanings given to such terms in the Plan. If
there is any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.   3.  
Restriction Period.

  (a)   The shares of the Stock that are granted hereby shall be subject to the
forfeiture restrictions set forth in this Agreement and the Plan (the
“Forfeiture Restrictions”). Subject to all of the terms and conditions of the
Plan and this Agreement, and except as provided below in this paragraph 3 in the
event of a Change in Control, death, Disability or layoff, the period during
which the Forfeiture Restrictions shall apply to the Restricted Shares shall
commence on the Grant Date and end on «Restricted_Until» (the “Restriction
Period”). At the end of the Restriction Period, all the Forfeiture Restrictions
applicable to the Restricted Shares shall lapse, provided that the Grantee’s
employment with the Company and its Affiliates has not terminated prior to the
end of the Restriction Period, and, subject to paragraph 7 of this Agreement, a
stock certificate or electronic book entry for the number of shares of the Stock
granted hereby shall be delivered to the Grantee, the Grantee’s beneficiary or
the Grantee’s estate, whichever is applicable at the time of delivery.     (b)  
Notwithstanding any other provision of this Agreement to the contrary, if,
during the Restriction Period, a Change in Control occurs then all remaining
Forfeiture Restrictions shall lapse as to the Restricted Shares that are granted
hereby upon

 



--------------------------------------------------------------------------------



 



      the occurrence of the Change in Control provided that the Grantee
continues to be employed by the Company or an Affiliate immediately prior to the
occurrence of such Change in Control. For purposes of this Agreement, a “Change
in Control” means the occurrence of any of the following:

  (i)   the acquisition by any individual, by any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity (each, an “Entity”) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) (a “Covered Person”) of beneficial ownership (within the
meaning of rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
50 percent or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that for purposes of
this subsection (i) of this paragraph 3(b) the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Entity controlled by the Company, or (C) any
acquisition by any Entity pursuant to a transaction which complied with clauses
(A), (B) and (C) of subsection (iii) of this paragraph 3(b); or     (ii)  
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the date
of this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors; or     (iii)   the consummation of a reorganization,
merger or consolidation or sale of the Company, or a disposition of at least
50 percent of the assets of the Company including goodwill (a “Business
Combination”), provided, however, that for purposes of this subsection (iii), a
Business Combination will not constitute a Change in Control if the following
three requirements are satisfied: following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50 percent of the ownership interests of the Entity resulting from such Business
Combination (including, without limitation, an Entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries or other affiliated
entities) in substantially the same proportions as their ownership immediately
prior to such Business

- 2 -



--------------------------------------------------------------------------------



 



      Combination, (B) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such Entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50 percent or more of,
respectively, the ownership interests in the Entity resulting from such Business
Combination, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the Entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination. For this
purpose any individual who becomes a director after the date of this Agreement,
and whose election or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors.

  (c)   Notwithstanding any provisions of this paragraph 3 to the contrary, upon
the termination of the Grantee’s employment relationship with the Company and
all of its Affiliates due to the death of the Grantee, the Grantee incurring a
Disability or the Grantee being laid off and entitled to receive benefits under
a Company severance plan, the Forfeiture Restrictions shall lapse as to the
Restricted Shares that are granted hereby on the date of such termination of the
Grantee’s employment relationship.     (d)   Notwithstanding any provisions of
this paragraph 3 to the contrary, if, prior to the time at which the forfeiture
restrictions lapse, the Grantee’s employment with the Company is terminated for
any reason except death, Disability and layoff with benefits under a Company
severance plan as provided in paragraph 3(c), this Agreement and the Restricted
Shares shall be canceled and forfeited and all rights of the Grantee thereunder
and thereto shall terminate at the time the Grantee’s employment with the
Company is terminated.

4.   Restrictions. Effective as of the Grant Date, the Company shall cause to be
issued in the Grantee’s name the Restricted Shares. The Company shall cause
electronic book entries evidencing the Restricted Shares, and any shares of the
Stock or rights to acquire shares of the Stock distributed by the Company in
respect of Restricted Shares during any Restriction Period (the “Retained Stock
Distributions”), to be issued in the Grantee’s name. During the Restriction
Period such electronic book entries shall contain a restrictive legend notation
to the effect that ownership of such Restricted Shares (and any Retained Stock
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Grantee shall have the right to vote the Restricted Shares
awarded to the Grantee herein and to receive and retain all regular dividends
paid in cash or property (other than Retained Stock Distributions), and to
exercise all other rights, powers and privileges of a holder of the Stock, with
respect to such Restricted Shares, with the exception that (a) the Grantee shall
not be entitled to delivery of such Restricted Shares until the Forfeiture

- 3 -



--------------------------------------------------------------------------------



 



    Restrictions shall have expired, (b) the Company shall retain custody of all
Retained Stock Distributions made or declared with respect to the Restricted
Shares (and such Retained Stock Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Stock Distributions shall have been made, paid, or declared shall have
become vested, and such Retained Stock Distributions shall not bear interest or
be segregated in separate accounts, and (c) the Grantee may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Stock Distributions during the Restriction Period. Upon issuance the
book entry representing the Restricted Shares shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Stock Distributions which shall be forfeited in accordance with the
Plan and this Agreement.   5.   Non-Transferability. The Grant shall not be
transferable to any third party by the Grantee otherwise than by will or the
laws of descent and distribution.   6.   Compliance with Laws and Regulations.
The obligation of the Company to deliver Restricted Shares is conditioned upon
compliance by the Grantee and by the Company with all applicable laws and
regulations, including regulations of federal and state agencies. If requested
by the Company, the Grantee shall provide to the Company, as a condition to the
delivery of any certificates representing Restricted Shares, appropriate
evidence, satisfactory in form and substance to the Company, that he is
acquiring the Restricted Shares for investment and not with a view to the
distribution of the Restricted Shares or any interest in the Restricted Shares,
and a representation to the effect that the Grantee shall make no sale or other
disposition of the Restricted Shares unless (a) the Company shall have received
an opinion of counsel satisfactory to it in form and substance that such sale or
other disposition may be made without compliance with registration or other
applicable requirements of federal and state laws and regulations, and (b) all
steps required to comply with such laws and regulations in connection with the
sale or other disposition of the Restricted Shares have been taken and all
necessary approvals have been received. The certificates representing the
Restricted Shares may bear an appropriate legend giving notice of the foregoing
restrictions on transfer of the Restricted Shares, and any other restrictive
legend deemed necessary or appropriate by the Committee.   7.   Tax Withholding.
To the extent that the receipt of the Restricted Shares or the lapse of any
Forfeiture Restrictions results in income to the Grantee or other holder of the
Grant for federal, foreign, state or local income, employment or other tax
purposes with respect to which the Company or any Affiliate has a withholding
obligation, the Grantee or other holder shall deliver to the Company at the time
of such receipt or lapse, as the case may be, such amount of money as the
Company or any Affiliate may require to meet its obligation under applicable tax
laws or regulations, and, if the person fails to do so, the Company is
authorized to withhold from the Restricted Shares granted hereby or from any
cash or stock remuneration then or thereafter payable to the Grantee in any
capacity any tax required to be withheld by reason of such resulting income. The
Company shall

- 4 -



--------------------------------------------------------------------------------



 



    have no obligation to issue a stock certificate or electronic book entry for
the shares of the Stock granted hereby on lapse of the Forfeiture Restrictions
until the Company or an Affiliate has received payment sufficient to cover the
withholding tax obligations described in this paragraph 7.   8.   Section 83(b)
Election. The Grantee shall not exercise the election permitted under section
83(b) of the Internal Revenue Code of 1986, as amended, with respect to the
Restricted Shares without properly completing the attached NOTICE OF SECTION
83(b) ELECTION and delivering the completed notice to the Director, Human
Resources and Administrator along with the entire amount necessary to satisfy
the Company’s attendant tax withholding obligations, if any, resulting from the
Grantee’s election.   9.   Grantee Bound by Plan. In accepting the award of the
Restricted Shares set forth in this Agreement the Grantee accepts and agrees to
be bound by all the terms and conditions of this Agreement and the Plan (as
presently in effect or hereafter amended), and by all decisions and
determinations of the Committee.   10.   Binding Effect: Integration: No Other
Rights Created. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement and the Plan
constitute the entire agreement between the parties with respect to the Grant,
and supersedes any prior agreements or documents with respect to the Grant.
Neither this Agreement nor the grant of the Grant shall constitute an employment
agreement, nor shall either confer upon the Grantee any right with respect to
his continued status with the Company.

                  HARVEST NATURAL RESOURCES, INC.    
 
           
 
  BY:        
 
   
 
James A. Edmiston    
 
           
 
  TITLE: President and CEO    
 
           
 
  GRANTEE:      
 
           
 
                          «First_Name» «Last_Name»    
 
           
 
  DATE:         
 
         

- 5 -



--------------------------------------------------------------------------------



 



NOTICE OF SECTION 83(b) ELECTION (FOR U.S. CITIZENS ONLY):
As permitted under Section 83 (b) of the Internal Revenue Code of 1986, as
amended, I intend to make the following irrevocable election:

o   I intend to make the election permitted under Section 83 (b) of the Internal
Revenue Code of 1986, as amended, to be taxed immediately on the award of the
Restricted Shares. I understand the consequences and procedures for making this
election, and I understand that it is my responsibility to file the election
with the Internal Revenue Service.   o   I do not intend to make the election
permitted under Section 83 (b) of the Internal Revenue Code of 1986, as amended,
and will be taxed upon the lapse of restrictions applicable to the Restricted
Shares.

         
 
 
 
«First_Name» «Last_Name»    

- 6 -